Citation Nr: 1532748	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-26 270	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and posttraumatic stress disorder (PTSD) without agoraphobia.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2012 decision, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for a panic disorder and posttraumatic stress disorder (PTSD) without agoraphobia.  In November 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's June 2012 decision and remanded the appeal for further action consistent with its memorandum decision. The Board then remanded the claim in June 2014 to comply with this Court decision.

Contemporaneously, in an October 2013 decision, the Board denied the Veteran's claim for service connection for alcoholism, to include as secondary to service connected panic disorder without agoraphobia and PTSD.  In December 2014, the Court vacated the Board decision and remanded the appeal for further action in compliance with its decision.

The issue of entitlement to a sleep disability, to include as secondary to service-connected panic disorder and PTSD without agoraphobia has been raised by the record in a in the Court's December 2014 decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Court vacated and remanded the issue of entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia.  In this decision, the Court explicitly stated that the August 2012 VA examination was lacking and ordered a remand for a new examination.  Unfortunately, the October 2014 VA examination relied heavily on the reasoning in the August 2012 VA examination that had been deemed inadequate.  Thus, the new October 2014 VA examination is tainted with the inadequate August 2012 VA examination's findings and the requested development has not been completed, further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998). The Board thus finds that a new VA examination on the issue of the Veteran's claim for entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and (PTSD) without agoraphobia. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Alongside this claim, the Board finds, in compliance with the Court decision in December 2014, on the matter of the Veteran's claim for entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia requires a new VA examination.  As the Court, as noted above, has found the August 2012 VA examination and additional April 2013 addendum deficient, a new VA examination is warranted on this issue of secondary service connection.

The Veteran's attorney in June 2015 has also requested a search be conducted for outpatient treatment spanning a seven month period in 2003 from the U.S. Marine Corps Aircraft Group 13 Aid Station Branch Medical Clinica, MCAS Yuma, Arizona.  As indicated in the Court's December 2014 decision, these records were not included in the claims file at the time of the Veteran's VA examinations.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's representative has also requested that any additional records be reviewed by AOJ.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all service treatment records and service hospital records from all periods of verified active duty service have been associated with the claims file. In particular, a request should be made for the following inpatient and outpatient records outpatient treatment spanning a seven month period in 2003 from the U.S. Marine Corps Aircraft Group 13 Aid Station Branch Medical Clinica, MCAS Yuma, Arizona. All requests and responses should be documented and associated with the claims file. Any archived records should be retrieved from storage.

2.  The AOJ should update VA treatment records, which have not yet been associated, which include the VA treatment at the Omaha - VA Nebraska-Western Iowa Health Care System from October 2, 2014.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file. The Veteran is to be notified of unsuccessful efforts in this regard.

3. After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A). Determine the nature and severity of the Veteran's service-connected panic disorder and posttraumatic stress disorder (PTSD) without agoraphobia. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

A complete rationale for all opinions should be provided.

(B). After taking a detailed history from the Veteran regarding his alcoholism and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, (i.e. 50 percent probability or greater), that the Veteran's alcoholism was caused or aggravated by the Veteran's service-connected panic disorder and PTSD without agoraphobia at any time in the applicable appeal period, November 2007 to present.

The examiner should be aware that the previous VA examinations in August 2012 and following April 2013 addendum were found to be inadequate by the Court. 

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an evaluation in excess of 50 percent for service-connected panic disorder and (PTSD) without agoraphobia and entitlement to service connection for alcoholism, to include as secondary to service-connected panic disorder and PTSD without agoraphobia.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






